DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 12/18/2019.  Claims 1-8 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuike (20120049686)

Regarding claim 1. Mizuike teaches a stacked core [stacked core 132 of fig 1] comprising: 
a stack formed [¶27] by stacking a plurality of blanked members [i.e. radially extending sheets axially stacked] and 5including a first end surface and a second end surface [upper/lower end surface of 132]; 
a first distinguishing hole [141, fig 2] formed in the stack and being open at the first end surface; 
and a second distinguishing hole [142, fig 2] formed in the stack and being open at the first end surface, 1.0wherein the spatial shape of the first distinguishing hole is different from the spatial shape of the second distinguishing hole [141 and 142 have different shapes].

Regarding claim 2. Mizuike teaches the stacked core according to claim 1, wherein both the first distinguishing hole and the second distinguishing hole penetrate a 15blanked member forming the first end surface among the plurality of blanked members [implicit being through holes, ¶29].   
Regarding claim 3. Mizuike teaches the stacked core according to claim 1, wherein the first distinguishing hole is different from the second distinguishing hole in at [141 and 142 have different shapes].  

Regarding claim 4. Mizuike teaches the stacked core according to claim 1, wherein the first distinguishing hole and the second distinguishing hole are arranged with 5a central axis [109] of the stack interposed therebetween.  

Regarding claim 5. Mizuike teaches the stacked core according to claim 4, wherein the volume of the first distinguishing hole is substantially the same as the volume of the second distinguishing hole [limitation rejected in light of the applicant’s specs, applicant has at least two holes different shapes adjusting to have substantially same volume and thus 141 and 142 are two holes with different shapes adjusted to have substantially same volume].  


Claims 6 and 8 rejected under 35 U.S.C. 102(a)(1) as being anticipated by ARAKAWA et al. (20170338724)


    PNG
    media_image1.png
    620
    825
    media_image1.png
    Greyscale

Regarding claim 6. ARAKAWA a method of manufacturing a stacked core [fig 10, see abstract] comprising: forming at least one first blanked member [see abstract] including a first hole portion and a second hole portion [first/second hole shown in fig 10 above of W5 middle hole in fig 10]; 
forming at least one second blanked member without the first hole 15portion and the second hole portion [see W2 without the holes]; 
and stacking the at least one first blanked member and the at least one second blanked member to form a first stack [stacked formation shown in fig 1, ¶26] [implicit, since the blanked member are stack to form first/second hole shown above, further illustrated in fig 1, items 14a and 15a see also ¶78], the spatial shape of the second distinguishing hole being 52different from the spatial shape of the first distinguishing hole [hole for 14a is different to hole for 15a].  


    PNG
    media_image2.png
    620
    825
    media_image2.png
    Greyscale

[stacked core of fig 1, see abstract] comprising: 
forming a first hole portion in a first row [see row1 in figure replicated above] on a metal sheet [W]; 
forming a second hole portion in a second row [see row2 in figure replicated above] on the metal sheet, the second row being located at different position in a width direction of 15the metal sheet [see fig 10]; 
blanking the metal sheet in the first row to form at least one first blanked member including the first hole portion [blanking member in row1]; 
blanking the metal sheet in the first row to form at least one second blanked member without the first hole portion [w2 lack first hole];  
20blanking the metal sheet in the second row to form at least one 54third blanked member including the second hole portion [W4 includes 2nd hole]; 
blanking the metal sheet in the second row to form at least one fourth blanked member without the second hole portion [W2 of row2 lacks 2nd hole]; 
stacking the at least one first blanked member and the at least one 5second blanked member to form a first stack including a first distinguishing hole formed of the first hole portion on one end surface of the first stack [implicit, since the blanked member are stack to form first/second hole shown above, further illustrated in fig 1, items 14a and 15a see also ¶78]; and stacking the at least one third blanked member and the at least one fourth blanked member to form a second stack [W5] including a second 10distinguishing hole [i.e. second hole] formed of the second hole portion on one end surface of the second stack, the spatial shape of the second distinguishing hole being different from the spatial shape of the first distinguishing hole [hole for 14a is different to hole for 15a].



Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839